          Case 1:20-cv-07848-JPO Document 16 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWIN SANTANA, et al.,
                                Plaintiffs,
                                                                   20-CV-7848 (JPO)
                         -v-
                                                                        ORDER
 K.J.C., INC., et al.,
                                Defendants.


J. PAUL OETKEN, District Judge:

        The Court has been notified that the parties have reached a settlement in this Fair Labor

Standards Act (“FLSA”) case, and they have submitted a proposed settlement for the Court’s

approval. (Dkt. No. 15-1.) The Court has reviewed the terms of the proposed settlement and

finds that they are fair and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199, 203, 206 (2d Cir. 2015).

        To that end, the proposed settlement is approved and the case is hereby DISMISSED

WITH PREJUDICE. The Court shall retain jurisdiction solely to resolve any disputes arising

from the settlement agreement and the settlement of this action.

        The Clerk of Court is directed to close the motion at Docket Number 15 and to close this

case.

        SO ORDERED.

Dated: April 1, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
